10
11
12
13
14
15
16
17
18
19
20
21
22
oS
24

2

 

 

Michelle K. Fossum, WSBA #20249

Kristina R. Montanez, WSBA #48549

Sayre Sayre & Fossum, P.S.

201 W. North River Dr., Suite 460

Spokane, WA 99201

Tel: (509) 325-7330 Fax: (509) 325-7334
michelle(@sayrelaw.com

kristina@sayrelaw.com
gina(@sayrelaw.com The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
NATHAN HOLBURN, )
)No.: C18-5018-BHS
Plaintiff, )
) KPHD RESPONSE TO
VS. ) MOTION TO COMPEL
)
KITSAP PUBLIC HEALTH )
DISTRICT, )
)
Defendant. )
)

Defendant Kitsap Public Health District (*KPHD”), by and through its attorney
Michelle K. Fossum of Sayre Sayre & Fossum, P.S., submits the following response to
Plaintiff s Motion to Compel Discovery.

I. ARGUMENT
A. Plaintiff's First Discovery Requests to Defendant.

As an initial matter, Defendant’s responses to the first set of discovery were

provided to Plaintiff on May 10, 2018 — more than a year ago. Plaintiff's first identification

of specific issues was an email sent on Wednesday, July 10, 2019, and the motion to compel

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.1

SAYRE mo E

201 W. North River Or, Suite 460 Spokane, WA 99201-2262
(509) 225-7330 FAX (S09) 225-7334 Py FOSSLJ aTtTToRr NEY = ar taw

 
10
Au
12
13
14
15
16
7
18
19
20
pal
Be
23
24

2

 

 

was filed on July 15. Within the intervening for five days, counsel for Defendant spent two
days traveling to Bremerton for Rose Holburn’s deposition and two days were weekend
days. Counsel’s decision to wait until the last minute to address these perceived issues
made it impossible for a meaningful discussion of the issues. Defendant responds as
follows:

Le Interrogatory No. 3/Request for Production No. 2: Defendant provided the
insurance policy, but the policy Declarations page was inadvertently omitted. The
declarations page was provided to Plaintiff's counsel on July 15, 2019.

2s Request for Production No. 8: Defendant’s original response stated:

 

Please refer to Bates Nos. 00454-00778.

Defendant also possesses thirteen (13) “steno pads”
containing Plaintiff's handwritten notes, created during
Plaintiff's employment with Kitsap Public Health District.
Defendant also possesses three (3) USB drives containing
emails from Kitsap Public Health District employees, and
one (1) USB drive containing documents responsive to
Request for Production No. 8. These steno pads and USB
drives are currently located at Defendant Counsel’s office
at:

Sayre, Sayre & Fossum, PS

201 W. North River Drive, Suite 460

Spokane, WA 99201-2262

(509) 325-7330

Defendant will make the steno pads and USB drives
available for review at the above location upon request
from Plaintiff during Defendant Counsel’s normal office
hours. At this time, Plaintiff may make hard copies of the
steno pads or of the files located on the USB drives at
Plaintiff's expense.

Defendant Kitsap Public Health District is in the process of
determining what other documents, electronically stored
information, or tangible things that it may use to support

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.2

201 W North River Dr, Suite 460 Spokane, WA 99201-2262 SAYYR E SANYR Ee
(509) 325-7330 FAX (509} 325-7334 Se POSSUM arronners at caw

 
10
11
12
13
14
15.
16
17
18
19
20
21
22
23
24

25

 

 

this response. If Defendant determines that additional

documentation supports this response, this response will be

supplemented.
Defendant has not refused to provide this discovery. Defendant has agreed to make
copies of the USB drives and send them to Plaintiff's counsel. Defendant will take the
steno pads to a third-party vendor for copying at Plaintiff's expense. The eleven (11)
steno pads have approximately 75 pages each, bound, with writing on both sides.

3. Request for Production No. 17.

This Request for Production sought “all documents reflecting all communications
made to any of Defendant’s employees and/or in response to inquiries pertaining to
Plaintiff s employment relationship, work performance, or other employment related
circumstances.” Defendant objected on the basis that the request was overbroad.
Plaintiff sent a clarification on July 19, 2019, in which he indicated he was seeking
“communications with other employees regarding Nathan’s work performance,
employment relationship and employment circumstances.” Declaration of Michelle K.
Fossum, Exhibit A (emphasis in original) This request is still overly broad, as it
encompasses any communication, positive, negative or neutral, related to Plaintiff's work
product or relationship over a period of 26 years.

4, Request for Production No. 21.

Plaintiff misinterpreted Defendant’s response. As explained to Plaintiff in the
responses to Plaintiff's Second Set of Discovery:

Issuance of enforcement letters is not available
electronically or linked to the identity of the Environmental

Health Specialist who prepares and/or issues the letter.
Enforcement letters are generated from a template. and then

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.3

SAYRE SAYRE

201 W North River Dr, Suite 460 Spokane, WA 99201-2262
(509) 325-7330 FAX (509) 325-7334 S& POSSUM arrornners at taw

 
10
i
LD
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

a hard copy is saved within the physical file related to the
property at issue. There is no electronic file where all
enforcement letters are saved. The need for an enforcement
letter may arise through complaints, inspections, contractor
reports or inspector observations. As a result, to locate
enforcement letters, KPHD would first have to identify any
property address that potentially received an enforcement
letter in the time frame requested. It is estimated there
would be approximately 10,000 property addresses for the
requested time frame. Then, KPHD would have to review
every property file (each contains between 20 and 500
pages) to determine if an enforcement letter was issued
during the requested time frame. After that is completed,
the enforcement letters could be collated by individual
inspector. KPHD estimates that it would take
approximately 6-10 months to identify and physically
review all of the responsive property files.

Kitsap Public Health District further objects on the basis
that the requested information is neither relevant nor likely
to lead to the discovery of relevant evidence as to the issues
of whether Plaintiff was discriminated against on the basis
of his disability or any other protected class.
These documents are not maintained in a manner that allows for an electronic search by

individual inspector name and/or time frame.

5, Request for Production No. 21:

This information was provided to Plaintiff in response to Request for Production

No. 2 to Plaintiff's Second Set of Discovery Requests propounded to Defendant.

6. Interrogatory No. 11:

This information was included in the initial responses to Plaintiff's First Set of
Discovery but was apparently overlooked by Plaintiff.

B. Plaintiff's Second Set of Discovery Requests,

Plaintiff is correct that the responses were due on July 12, 2019. The responses

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.4

. SAYRE SAYRE
201 W North River Dr. Suite 460 Spok. . WA 99201-2262
509) 325-7330 | FAX (509) 3257334 & POSSUM arronnervs at caw

 
10
11
12
13
14
is
16
iF
18
19
20

pat
22
23
24

25

 

 

were provided to Plaintiff's counsel on July 18, 2019 — 4 days after the due date. Plaintiff's

counsel was advised of the anticipated response date on July 16, 2019. Declaration of

Michelle K. Fossum, Exhibit B.

Il. CONCLUSION

Based on the foregoing, Defendant requests that Plaintiff's motion to compel be

denied without an award of attorney’s fees.

Respectfully submitted this 23rd day of July, 2019.

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.5

201 W North River Dr, Suite 460 Spokane, WA 99201-2262
(509) 325-7330 FAX (509) 425-7334

SAYRE SAYRE & FOSSUM, P.S.

By: /s/_ Michelle K. Fossum
Michelle K. Fossum, WSBA 20249

Kristina R. Montanez, WSBA 48549

Attorneys for Defendant

201 W. North River Drive, Suite 460

Spokane, WA 99201-2262
Telephone: (509) 325-7330
Fax: (509) 325-7334

michelle@sayrelaw.com
kristina@sayrelaw.com

SAYRE SAYRE
& PCOSSUM arronners «

T

L

A

YY

 
10
11
12
13
14
15
16
17
18
19
20
21
De
23
24

25

 

 

DECLARATION OF SERVICE
The undersigned declares under penalty of perjury under the laws of the State of
Washington that on this day, | electronically filed a true and accurate copy of the
document to which this declaration is affixed with the Clerk of the Court using the
CM/ECF System, which will send notification of such filing to the following:

Ronald L. Jackson
Jackson Law Firm
1203-114" Avenue SE
Bellevue, WA 98004
Telephone: (425) 646-6315
Fax: (425) 454-6310
ron@ronaldjacksonlaw.com

Dated this 23rd day of July, 2019, at Spokane, Washington.

/s/ Gina Christensen

Gina Christensen, Legal Assistant
Sayre Sayre & Fossum, P.S.

201 W. North River Dr., Ste. 460
Spokane, WA 99201

Tel: 509-324-9500

Fax: 509-324-9505

gina(@)sayrelaw.com

KPHD RESPONSE TO MOTION
TO COMPEL (C18-5018BHS) .... P.6

SAYRE SAYRE
20! W. North River Dr, Suite 460 Spokane, WA 99201-2262
{503} 325-7330 FAX (509) 325-7334 Se FOSSUIJIRA ATTORNEYS at tar

 
EXHIBIT A
Michelle Fossum

SSS SSS

From: ron@ronaldjacksonlaw.com

Sent: Friday, July 19, 2019 11:47 AM

To: Michelle Fossum

Ce: Kristina Montanez; Gina Christensen
Subject: RE; Discovery Questions

Hi Michelle,

Here are my responses to your comments and questions below:

ie
2s

Ron

The declarations page mentions an Addendum R. Please confirm if this has been provided.

Please provide thumb drives for the documents that are stored on thumb drives. Are the stenopads dated or
otherwise indicate dates the notes were prepared? Also, please provide an approximate number of pages in
each stenopad. If you provide copies of the stenopads from the last 3 years, | can determine if we want the
documents from the earlier time periods. We will pay for the costs of copying the documents.

This Request seeks documents specifically related to Nathan’s job performance, not all documents regarding any
work he did. If you have already produced responsive documents, please confirm.

This Request is asking for communications with other employees regarding Nathan’s work performance,
employment relationship and employment circumstances. In other words, not Nathan’s work documents. If
you have already produced responsive documents, or if responsive documents will be produced with electronic
discovery, then please indicate.

We are seeking the enforcement letters and other documents related to these enforcement letters. | am
checking with Nathan about narrowing the time period, but | believe it can be limited to the time period 2013-
2017.

We will agree to narrow the time period to 2006-2017.

Thank you for clarifying. | believe this is sufficient.

Ronald L. Jackson

Jackson Law
www.ronaldjacksonilaw.com

1203 114th Avenue SE

Bellevue, WA 98004

Tel: (425) 646-6315

Fax: (425) 454-6310

PLEASE NOTE OUR NEW ADDRESS ABOVE

From: Michelle Fossum <michelle@sayrelaw.com>

Sent: Monday, July 15, 2019 6:49 PM

To: ron@ronaldjacksonlaw.com

Ce: Kristina Montanez <kristina@sayrelaw.com>; Gina Christensen <gina@sayrelaw.com>
Subject: Discovery Questions

Hi Ron,

| did not confirm that | would be able to discuss this matter with you at 1:00 today — | wasn’t sure if | would be available,
and as it turns out, | wasn’t. | did try and call you this afternoon, but you neither answered nor returned my call — even

1
though you said you would be available on your cell phone. It is unfortunate that you waited until the 11" hour to raise
these issues, and then sent your email at 11:30 on Wednesday, knowing that | would be flying to Bremerton for Rose
Holburn’s deposition on Wednesday afternoon, that | would be in Bremerton on Thursday for Rose’s deposition, and
then not back in my office until Friday — especially when you have had the answers for more thana year.

| have reviewed the email you sent me regarding discovery requests and respond as follows:

ie
2.

A copy of the declaration page is attached. With that, | believe you have the entire policy.

| am happy to send the documents referenced in Request for Production 8 to be placed on thumb drives or
photocopied, as appropriate, at Plaintiff's expense. | will send provide them to a local copy vendor and you can
make arrangements to pay the associated costs.

Request for production No. 14 seeks “any emails, correspondence, letters, notes, memoranda, or documents of
any kind related to Plaintiff's job performance during or after Plaintiff ceased working at the District”. | believe
you have been provided with all documentation related to Plaintiff's unsatisfactory job performance and further
directed to documents provided in initial disclosures. However, the phrase “related to Plaintiff’s job
performance” could mean any document he ever generated, any email ever sent to him or from him, any
assignment from a supervisor, any memo related to a project he was working on and the list goes on. If you can
clarify what you seek, | will further evaluate my response.

Request for Production No. 17 seeks “all documents reflecting all communications made to any of Defendant's
employees and/or in response to inquiries pertaining to Plaintiff's employment relationship, work performance,
or other employment related circumstances.” Frankly, | have no idea what you are seeking in this request. As
written, the possible scope of responsive documents is endless. Again, if you clarify what you are seeking, | will
re-evaluate.

Request for Production 20 seeks documents related to enforcement letters sent by Holburn. Our answer
referred you to the relevant Bates numbers for the Initial disclosures, and then objected as to anything that
might be in possession of a third party vendor. Are you seeking the enforcement letters sent by Holburn, or
other documents related to the enforcement letters sent by Holburn? And for what period of time? All 26
years?

With respect to Request for Production 21, ! will further inquire to see if there any other existing documents
setting forth work load statistics of EHS employees beyond what has been provided. Again, can you provide a
relevant time frame other than the last 20 years?

With respect to Interrogatory No. 11, Bates numbers 4817-4820 provides a chart identifying all of the EHS
employees and the additional information requested in the Interrogatory.

Please contact me via email if you would like to clarify your requests or discuss any of this issues further.

Michelle

Michelle K. Fossum

Sayre Sayre & Fossum, P.S.

201 W. North River Drive, Suite 460
Spokane, WA 99201

(509) 325-7330
michelle@sayrelaw.com
EXHIBIT B
Michelle Fossum

 

 

|
From: Michelle Fossum
Sent: Tuesday, July 16, 2019 10:03 AM
To: ron@ronaldjacksonlaw.com
Subject: RE: Discovery Questions

lam reviewing the drafts, and should have them out to you by the end of this week. Are you available to discuss the
depositions? There are a few witnesses that are not available on the dates you have selected. | would hope that our
professional courtesy in moving depositions to work with your schedule and that of your witnesses will be reciprocated.

Michelle

From: ron@ronaldjacksonlaw.com <ron@ronaldjacksonlaw.com>

Sent: Tuesday, July 16, 2019 9:02 AM

To: Michelle Fossum <michelle@sayrelaw.com>

Ce: Kristina Montanez <kristina@sayrelaw.com>; Gina Christensen <gina@sayrelaw.com>
Subject: RE: Discovery Questions

Michelle,

Thank you for responding. | will provide you with additional clarification regarding the scope of the documents needed
and then we can have a discussion and hopefully resolve these issues.

However, there is still Plaintiffs Second Set of Discovery Responses which you have not provided any responses. Please
advise when these responses will be provided.

Ron

Ronald L. Jackson

Jackson Law
www.ronaldjacksonlaw.com

1203 114th Avenue SE

Bellevue, WA 98004

Tel: (425) 646-6315

Fax: (425) 454-6310

PLEASE NOTE OUR NEW ADDRESS ABOVE

From: Michelle Fossum <michelle@sayrelaw.com>
Sent: Monday, July 15, 2019 6:49 PM
To: ron@ronaldjacksonlaw.com

Subject: Discovery Questions
Hi Ron,

| did not confirm that | would be able to discuss this matter with you at 1:00 today —| wasn’t sure if | would be available,
and as it turns out, | wasn’t. | did try and call you this afternoon, but you neither answered nor returned my call — even

though you said you would be available on your cell phone. It is unfortunate that you waited until the 11" hour to raise
these issues, and then sent your email at 11:30 on Wednesday, knowing that | would be flying to Bremerton for Rose
1
Holburn’s deposition on Wednesday afternoon, that | would be in Bremerton on Thursday for Rose’s deposition, and
then not back in my office until Friday — especially when you have had the answers for more thana year.

| have reviewed the email you sent me regarding discovery requests and respond as follows:

ie
2.

A copy of the declaration page is attached. With that, | believe you have the entire policy.

| am happy to send the documents referenced in Request for Production 8 to be placed on thumb drives or
photocopied, as appropriate, at Plaintiff's expense. | will send provide them to a local copy vendor and you can
make arrangements to pay the associated costs.

Request for production No. 14 seeks “any emails, correspondence, letters, notes, memoranda, or documents of
any kind related to Plaintiff's job performance during or after Plaintiff ceased working at the District”. | believe
you have been provided with all documentation related to Plaintiffs unsatisfactory job performance and further
directed to documents provided in initial disclosures. However, the phrase “related to Plaintiff's job
performance” could mean any document he ever generated, any email ever sent to him or from him, any
assignment from a supervisor, any memo related to a project he was working on and the list goes on. If you can
clarify what you seek, | will further evaluate my response.

Request for Production No. 17 seeks “all documents reflecting all communications made to any of Defendant’s
employees and/or in response to inquiries pertaining to Plaintiff's employment relationship, work performance,
or other employment related circumstances.” Frankly, | have no idea what you are seeking in this request. As
written, the possible scope of responsive documents is endless. Again, if you clarify what you are seeking, | will
re-evaluate.

Request for Production 20 seeks documents related to enforcement letters sent by Holburn. Our answer
referred you to the relevant Bates numbers for the Initial disclosures, and then objected as to anything that
might be in possession of a third party vendor. Are you seeking the enforcement letters sent by Holburn, or
other documents related to the enforcement letters sent by Holburn? And for what period of time? All 26
years?

With respect to Request for Production 21, | will further inquire to see if there any other existing documents
setting forth work load statistics of EHS employees beyond what has been provided. Again, can you provide a
relevant time frame other than the last 20 years?

With respect to Interrogatory No. 11, Bates numbers 4817-4820 provides a chart identifying all of the EHS
employees and the additional information requested in the Interrogatory.

Please contact me via email if you would like to clarify your requests or discuss any of this issues further.

Michelle

Michelle K. Fossum

Sayre Sayre & Fossum, P.S.

201 W. North River Drive, Suite 460
Spokane, WA 99201

(509) 325-7330
michelle@sayrelaw.com
